Case 2:20-cv-02291-DOC-KES Document 135 Filed 06/17/20 Page 1 of 2 Page ID #:2010



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                    Date: June 17, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                  Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present


        PROCEEDINGS (IN CHAMBERS): ORDER RE BINDING TERM
                                   SHEET APPROVAL HEARING

         On June 17, 2020, the City of Los Angeles and County of Los Angeles filed a
  Joint Request for Hearing to Approve Binding Term Sheet (“Request”) (Dkt. 134). In this
  Request, the Defendants indicate that they have reached an agreement as a result of
  mediation, and have memorialized the terms in a Binding Term Sheet, subject to the
  Court’s approval. The Court, having read and considered the Request, ORDERS the
  following:

     • A hearing shall be held on Thursday, June 18, 2020 at 9:00 a.m. In order to
       comply with the Central District of California’s Continuity of Operations Plan and
       other public health guidance, the hearing shall be held at the Alexandria
       Ballrooms, 501 S. Spring St., Los Angeles, CA 90013.

  The Court invites the attendance of the principals involved in the mediation, including
  Eric Garcetti, Mayor of the City of Los Angeles; Kathryn Barger, Chair of the County
  Board of Supervisors; Nury Martinez, President of the Los Angeles City Council; Joe
  Buscaino, Member of the Los Angeles City Council; Mark Ridley-Thomas, Member of
Case 2:20-cv-02291-DOC-KES Document 135 Filed 06/17/20 Page 2 of 2 Page ID #:2011
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                          Date: June 17, 2020

                                                                                        Page 2

  the County Board of Supervisors and any other member of the Board of Supervisors or
  City Council who wishes to attend.


         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
